Citation Nr: 0428599	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-028 17A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hand and leg 
disorders, claimed as secondary to fibromyositis of the 
lumbar muscles.


REPRESENTATION

Appellant represented by:	Louis A. De Meir-LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from January 1960 to March 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002  rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico (RO), 
which denied service connection for bilateral hand and leg 
disorders, claimed as secondary to fibromyositis of the 
lumbar muscles.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his February 2003 substantive appeal, the veteran checked 
the box to request a BVA hearing at the RO before a member of 
the BVA.  In other words, he requested a hearing before a 
member of the Board sitting at the RO (Travel Board hearing).  
Further below on that form, he added that "I request P. H. 
at local San Juan, P.R. R.O."  ("P.H." presumably means 
"personal hearing.")  There is an indication in the record 
that the veteran failed to appear for a RO hearing scheduled 
in May 2003.  There is no indication that a Travel Board 
hearing was scheduled.

Subsequently, in December 2003, the Board remanded the case 
to the RO and ordered that the RO schedule the veteran for a 
Travel Board hearing in connection with his appeal.  The 
claims file contains an instruction to a "Program Clerk-
Appeals Team" to schedule a hearing as the Board requested.  
Three days later the veteran was scheduled to appear the 
following month at a hearing before a hearing officer.  That 
hearing before a hearing officer was conducted in February 
2004.  The transcript of this hearing reflects there was some 
discussion of the Travel Board hearing mentioned in the 
Board's Remand, but a specific withdrawal of the request for 
the Travel Board hearing does not appear to have been made.  

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Accordingly, the case must be 
remanded to the RO for the RO to schedule a hearing before a 
Veterans Law Judge of the Board at the RO (Travel Board 
hearing).  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, or the veteran explicitly 
withdraws his request for a hearing 
before a member of the Board, the case 
should be returned to the Board, in 
accordance with appellate procedures.

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




